DETAILED ACTION
	The instant application is a U.S. national phase of PCT/JP2019/038036 filed on 03/01/2019. Claims 1-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims foreign priority to JP2018-038036 filed on 03/02/2018. However, no English translation was provided. The instant application will be given priority to PCT/JP2019/008137 filed on 03/01/2019 until an English translation of the foreign application is submitted to perfect priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and Claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “closely related” in claim 1 is a relative term which renders the claim indefinite. The term “closely related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are for the term “closely related” as recited in claim 1. The specification does not provide a clear definition for what is considered to be “closely related”; rather, exemplary language is used when discussing the term in the specification. Paragraph [0035] of the specification states that “an organism belonging to the same genus as a host” is, for example, closely related. Paragraph [0036] then states that “any organism” can be the host. A clear definition for what is considered to be “closely related” was not set forth in the disclosure or claims. Thus, claim 1 is indefinite because it recites the relative term “closely related” and one of ordinary skill in the art would not reasonably know the metes and bounds of what is “closely related.”
Claim 6 recites “detecting the presence of a reduced phosphorous compound in a culture medium which is a detection target” and also recites “with use of the culture medium as the detection target.” It is unclear whether the reduced phosphorous compound or the culture medium itself is the detection target. The specification sets forth that the “reduced phosphorous compound” is the detection target while also broadly describing “use of a culture medium as a detection target” in paragraphs [0009], [0081], [0084]-[0087], and [0094]. There are no working examples directed to measuring the presence of a reduced phosphorous compound in a culture medium. Rather, detection of the presence of a reduced phosphorous compound is qualitatively determined by proliferation of a transformant as recited in paragraph [0081]. The specification sets forth qualitatively detecting proliferation of a transformant in paragraph [0081]. Therefore, claim 6 is indefinite as it is unclear what specifically is the detection target in the method of claim 6 for detecting the presence of a reduced phosphorous compound in a culture medium. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3.  Claim 1 already sets forth that a transformant is defective in a gene encoding a phosphate transporter protein which alkaline phosphatase is. Claim 3 fails to further limit claim 1 in this regard.  
Applicant may amend claim 3 to recite “further defective in a function…” to obviate the limitation of claim 3 further from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Hirota1 (WO2018/042987) in view of Kang et al. (Biotechnology Progress 2016, Vol. 32, Issue 4, pg. 848-854). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Hirota1 teaches a transformant which is defective in functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein (“transformant which lacks functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein” Para [0011]). The transformant can be an E. coli (Hirota1 - claim 5).
Hirota1 further teaches into which a gene encoding a hypophosphite transporter protein is introduced (“a transformant which is defective in the functions of the gene encoding a phosphate transporter protein and the gene encoding a phosphate ester transporter protein, and into which the gene encoding a hypophosphite transporter protein (e.g., HtxBCDE protein) or encoding the HtxABCDE protein is introduced” Para [0033]). 
Hirota1 additionally teaches the transformant being incapable of utilizing phosphate for proliferation but capable of utilizing phosphite for proliferation (“transformant in accordance with the present embodiment cannot utilize phosphate for proliferation but can utilize phosphite for proliferation” Para [0034]). 
While not using the exact terminology recited in the claim, Hirota1 teaches the hypophosphite transporter protein including a hypophosphite binding protein as a constituent element (“Thereafter, the inventors of the present application newly found that HtxBCDE gene encoding a hypophosphite transporter protein has a function to transport a reduced phosphorous compound (e.g., hypophosphite and phosphite) but no phosphate.” Para [0031]). One of ordinary skill in the art realizes that the transporter protein will have to bind to hypophosphite in order to transport it. Therefore, a hypophosphite binding protein is disclosed by Hirota1. 
Hirota1 does not teach substituting a signal peptide of a hypophosphite binding protein with a signal peptide of a host or a species of organism closely related to the host. 
Kang teaches substituting a signal peptide of Flavobacterium into E. coli. Specifically, Kang teaches substituting an organophosphorus hydrolase signal peptide from a Flavobacterium species into E. coli with success (Abstract, Results and Discussion). The Flavobacterium OPH signal peptide was able to utilize both twin-arginine translocation (Tat) and general secretory (Sec) machineries of E. coli (Abstract). The OPH signal peptide enhanced translocation efficiencies for periplasmic expression of heterologous proteins in E. coli (Abstract, Table 2). Flavobacterium is known in the art to be a host species, so it’s closely related to E. coli.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted an organophosphorus hydrolase signal peptide from a Flavobacterium species, as taught by Kang, into a transformant defective in phosphate transport activity and into the defective genes is introduced a hypophosphite transporter protein, as taught by Hirota1, to reach the claimed invention. Kang’s method of signal peptide substitution enhanced translocation efficiency for periplasmic expression of heterologous proteins in E. coli. One of ordinary skill in the art would be motivated to make the aforementioned substitutions to enhance the translocation efficiency for the expression of the hypophosphite transporter protein introduced in Hirota1. Additionally, one of ordinary skill in the art would have a reasonable expectation of success as Kang has demonstrated the ability to use a signal peptide from a closely related host species in E. coli. 

Regarding claim 2, Hirota1 teaches a gene encoding a phosphite dehydrogenase protein is further introduced ("In the transformant of this embodiment, a gene encoding a phosphite dehydrogenase protein may be further introduced." Para [0061]). 

Regarding claim 3, Hirota1 teaches a transformant defective in function of a gene encoding an alkaline phosphatase protein (“The transformant in accordance with an embodiment of the present invention can further be defective in a function of a gene encoding an alkaline phosphatase protein (e.g., PhoA gene)” Para [0065]). 

Regarding claim 4, Hirota1 teaches the transformant being a prokaryote (“Examples of a host of the transformant in accordance with the present embodiment encompass E. coli, lactic acid bacteria, photosynthetic bacteria, and plants.” Para [0035]).

Regarding claim 5, while Hirota1 doesn’t use the exact terminology recited, Hirota1 teaches the transformant being of cyanobacteria (“Examples of a host of the transformant in accordance with the present embodiment encompass E. coli, lactic acid bacteria, photosynthetic bacteria, and plants.” Para [0035]). One of ordinary skill in the art recognizes that cyanobacteria are photosynthetic which Hirota1 has explicitly taught. Therefore, cyanobacteria transformants are disclosed by Hirota1. 

Regarding claim 6, Hirota1 teaches a method for detecting the presence of a reduced phosphorous compound in a culture medium which is a detection target, the method comprising the steps of: culturing a transformant recited in claim 1, with use of the culture medium as the detection target: and detecting whether or not the transformant proliferated in the step of culturing (“a method for detecting the presence of a reduced phosphorous compound in accordance with an embodiment of the present invention includes the steps of: culturing the transformant in accordance with an embodiment of the present invention, with use of a culture medium as a detection target; and detecting whether or not the transformant proliferated in the step of culturing” Para [0013]).
 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota2 (Scientific Reports 2017, Vol. 1, No. 1, pg. 44748) in view of Kang et al. (Biotechnology Progress 2016, Vol. 32, Issue 4, pg. 848-854).

Regarding claim 1, Hirota2 teaches a transformant which is defective in functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein (“We disrupted all Pi and organic Pi transporters in an Escherichia coli strain expressing HtxABCDE and a Pt dehydrogenase, leaving Pt/HPt uptake and oxidation as the only means to obtain Pi.” Abstract). Phosphate (Pi) is available in the environment in many forms and its esters (pg. 2, Figure 1a, first complete paragraph). Hirota2 disrupted all Pi and organic Pi transporters in the E. coli transformant. One of ordinary skill in the art would recognize that even phosphate ester transporters would need to be disrupted to prevent all Pi transporters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a transformant defective in a gene encoding a phosphate transporter protein and phosphate ester transporter protein. 
Hirota2 further teaches a strain into which a gene encoding a hypophosphite transporter protein is introduced (“We found that the hypophosphite (H3PO2, HPt) transporter HtxBCDE from Pseudomonas stutzeri WM88 was also capable of transporting phosphite (H3PO3, Pt) but not phosphate (H3PO4, Pi), suggesting the potential for engineering a Pt/HPt-dependent bacterial strain as a biocontainment strategy. We disrupted all Pi and organic Pi transporters in an Escherichia coli strain expressing HtxABCDE and a Pt dehydrogenase, leaving Pt/HPt uptake and oxidation as the only means to obtain Pi.” Abstract). Figure 1b illustrates that the hypophosphite transporter is introduced into the genes encoding phosphate transporter proteins. Thus, Hirota2 discloses introducing a hypophosphite transporter protein in defective genes encoding a phosphate transporter and phosphate ester transporter protein.
Hirota2 additionally teaches the transformant being incapable of utilizing phosphate for proliferation but capable of utilizing phosphite for proliferation (“We disrupted all Pi and organic Pi transporters in an Escherichia coli strain expressing HtxABCDE and a Pt dehydrogenase, leaving Pt/HPt uptake and oxidation as the only means to obtain Pi.” Abstract, Figure 1a-b). 
Hirota2 teaches the hypophosphite transporter protein including a hypophosphite binding protein as a constituent element "HtxBCDE, which is a crucial component of this biocontainment strategy, is a binding protein-dependent HPt transporter belonging to the ATP-binding cassette (ABC) transporter superfamily.” Discussion - pg. 6, first paragraph). 
Hirota2 teaches a signal peptide of the hypophosphite binding protein being substituted with a signal peptide derived from a host or a species of organism closely related to the host ("The DNA fragment containing htxABCDE of P. stutzeri WM88 (accession number: AF061267) was amplified from genomic DNA using primer pair htxA-14_fw2/htxE_rv2 and was inserted into the BamHI sites of pMW118 and pSTV28 by using the In-Fusion HD cloning kit (Takara Bio, Inc., Tokyo, Japan)." Plasmid construction - pg. 7, paragraph no. 4).  

Regarding claim 2, Hirota2 teaches a gene encoding a phosphite dehydrogenase protein is further introduced (“We disrupted all Pi and organic Pi transporters in an Escherichia coli strain expressing HtxABCDE and a Pt dehydrogenase, leaving Pt/HPt uptake and oxidation as the only means to obtain Pi.” Abstract; “Dependency on Pt or HPt is created by disruption of endogenous Pi and organic Pi transporters and exogenous expression of HtxBCDE and PtxD. HtxBCDE takes up Pt/HPt but not Pi or
organic Pi compounds. PtxD and HtxA expression confer Pt- and HPt-oxidation activities, respectively” Figure 1; “Since Pt cannot be metabolized without oxidation to Pi, the introduction of ptxD into cells that
are incapable of utilizing Pt confers the ability to grow on medium containing Pt as the sole source of P. Based on this expanded Pt utilization ability of a host organism and given the scarcity of Pt in the environment, we conceived that engineered dependency on Pt could also be used as a strategy for biocontainment. In this scenario, if a strain expressing PtxD and a Pt transporter were engineered to be unable to take up Pi or other Pi compounds commonly present in the environment, it would be unable to grow without exogenous Pt (Fig. 1a)” pg. 2, paragraph no. 3). 

Regarding claim 3, Hirota2 teaches a transformant defective in function of a gene encoding an alkaline phosphatase protein (“This strain also lacks phoA, the gene for alkaline phosphatase, which can oxidize Pt in the periplasmic space.” Engineering of an E. coli strain dependent on Pt/HPt for growth - pg. 3, last paragraph, pg. 4, first paragraph). 

Regarding claim 4, Hirota2 teaches the transformant being a prokaryote (“In this study, we
demonstrated the applicability of this strategy in E. coli as a model organism. However, we think that it would also be applicable to other microorganisms including Gram-positive bacteria if a reliable gene expression and disruption system were available.” Discussion - pg. 7, paragraph no. 1).

Regarding claim 6, Hirota2 teaches a method for detecting the presence of a reduced phosphorous compound in a culture medium which is a detection target, the method comprising the steps of: culturing a transformant recited in claim 1, with use of the culture medium as the detection target: and detecting whether or not the transformant proliferated in the step of culturing (“The expression of HtxABCDE from P. stutzeri WM8817 enabled MT2012-ptxD to grow on MOPS-Pt but not on MOPS-Pi (Fig. 2a), indicating that HtxBCDE transports only the reduced form of inorganic P.” The HPt transporter HtxBCDE takes up Pt but not Pi – pg. 3 and Fig. 2a; “(a) Growth of MT2012-ptxD expressing PtxABC or HtxABCDE on MOPS-Pi (top) or MOPS-Pt (bottom). MT2012-ptxD was transformed with a pMW118-based transporter expression plasmid. Cell growth was monitored every hour by measuring cell turbidity at 600 nm using an OD monitor.)” Figure 2a; “Bacterial strains used in this study are listed in Supplementary Table 1. Routine culture of E. coli strains was conducted in 2× yeast extract-tryptone (2xYT) medium. Morpholinepropanesulfonic acid-glucose synthetic (MOPS) medium 53 was used as a minimal medium. MOPS media containing Pi, Pt, HPt, and glycerol 3-phosphate (G3Pi) are designated as MOPS-Pi, MOPS-Pt, MOPS-HPt, and MOPS-G3Pi, respectively. P-free MOPS medium is designated as MOPS-0. The P concentration of MOPS media was 1.0 mM unless otherwise stated. Pt and HPt stock solutions (1.0 M) were prepared by dissolving phosphorous acid (Nakarai Tesque, Kyoto, Japan) or sodium hypophosphite in distilled water, respectively” Methods – Bacteria and Media, pg. 7, paragraph no. 3). Hirota2 demonstrates culturing and detecting whether the transformant proliferates on media containing reduced phosphorous compounds. 


Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Hirota2 (Scientific Reports 2017, Vol. 1, No. 1, pg. 44748) in view of Bisson (Nature Communications 2017, Vol. 8, Article No. 1746).

Regarding claim 5, while Hirota2 doesn’t disclose using cyanobacteria as a transformant, Hirota2 does suggest the method of making a transformant encoding genes defective in phosphate transport activity and introducing a hypophosphite transporter is applicable to other organisms (“In this study, we demonstrated the applicability of this strategy in E. coli as a model organism. However, we think that it would also be applicable to other microorganisms including Gram-positive bacteria if a reliable gene expression and disruption system were available.” Discussion - pg. 7, paragraph no. 1). 
Bisson teaches a cyanobacteria with a phosphite transporter (“We over-produced and purified PBPs of three putative phosphite transporters; PtxB from the globally important marine diazotroph Trichodesmium erythraeum IMS101 (Te_PtxB)20, PhnD from the oceanic picocyanobacteria Prochlorococcus marinus MIT9301 (Pm_PhnD)35 and PtxB from the soil bacterium Pseudomonas stutzeri WM88 (Ps_PtxB)18, as well as a PBP from a putative hypophosphite transporter, HtxB, also from P. stutzeri WM88 (HtxB)18 (Supplementary Fig. 2)” Ligand specificity of recombinant binding proteins – pg. 2, right column, last paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cyanobacteria as a transformants, as taught by Bisson, in the method of creating a transformant encoding genes defective in phosphate transport and introducing genes encoding a hypophosphite transporter, as taught by Hirota, to reach the claimed invention. One of ordinary skill in the art recognizes that cyanobacteria are Gram-negative which Hirota has demonstrated success in the transformation of Gram-negative E. coli. Additionally, one of ordinary skill in the art would have reasonable expectations of success transforming cyanobacteria as cyanobacteria are known in the art to naturally contain phosphite binding proteins (Bisson et al. 2017).

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Motomura (FEMS Microbiology Letters, 2011, Vol. 320, Issue 1, pg. 25-32) in view of Metcalf (Journal of Bacteriology 1998, Vol. 180, No. 21),and  Sabri (Microbial Cell Factories 2013, Vol. 12, No. 60).

Regarding claim 1, Motomura teaches a mutant E. coli strain that lacks all four kinds of phosphate transporters (pitA, pitB, pstSCAB, and phnC) (See Mutant construction - pg. 26, left column, paragraph no. 4). One of ordinary skill in the art recognizes that pitA and pitB are low-affinity phosphate transporters, pstSCAB is a high-affinity phosphate transporter, and phnC is a transporter capable of transport of phosphite and phosphate esters. 
Motomura does not teach introducing a hypophosphite transporter in place of the defective genes encoding the phosphate transporter protein and phosphate ester transporter protein. 
	Metcalf teaches introducing a hypophosphite transporter in E. coli (“The cosmid clone pWM239 allows hypophosphite oxidation in both E. coli and P. aeruginosa and has an insert of ca. 30 kbp.” Subcloning of genes required for oxidation of phosphite and hypophosphite – pg. 5551, right column, last paragraph). Metcalf further teaches that E. coli is capable of hypophosphite utilization post transformation with hypophosphite transporters found in Pseudomonas stutzeri WM88 (Abstract, Plasmid constructions, Fig. 1, Cloning of the genes required for hypophosphite oxidation by P. stutzeri WM88, pg. 5549-5556). Metcalf further teaches transforming E. coli with hypophosphite transporters found in P. stutzeri to create E. coli transformants capable of utilizing hypophosphite. The hypophosphite transporters are capable of binding hypophosphite (“The region required for oxidation of hypophosphite to phosphite putatively encodes a binding-protein-dependent hypophosphite transporter…” Abstract). Additionally, Metcalf teaches the hypophosphite binding protein is isolated from P. stutzeri, and therefore, discloses the signal peptide substitution recited in claim 1.  
	Motomura and Metcalf do not teach inserting the hypophosphite transporter in place of the defective phosphate transporter genes. However, gene knockout and insertion at a locus was known in the art before the effective filing date of the claimed invention. Specifically, Sabri teaches knock-in/knock-out (KIKO) vectors transformed in E. coli. The method facilitates the integration (knock-in) of DNA sequences onto the E. coli chromosome whilst also interrupting (knock-out) native genes of E. coli in parallel (Background – pg. 3, left column, last paragraph). One of ordinary skill in the art would have reasonable expectations of success applying the KIKO technique to remove the genes encoding native phosphate transporter proteins of E. coli while also inserting genes encoding non-native hypophosphite transporter proteins. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the KIKO transformation method taught by Sabri to insert a hypophosphite transporter in E. coli, as taught by Metcalf, in place of naturally occurring E. coli phosphate transporters to make the phosphate transporters defective, as taught by Motomura, to reach the claimed invention. Each of Motomura, Metcalf, and Sabri demonstrated their methods worked in E. coli. Thus, one of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Motomura for an E. coli transformant incapable of phosphate use, Metcalf for introducing a hypophosphite transporter in E. coli, and Sabri for gene knock-out and knock-in at a locus.

	Regarding claim 2, Motomura in view of Metcalf teaches further introducing a gene encoding a phosphite dehydrogenase protein (“The pathway was identified in Pseudomonas stutzeri WM88, which was chosen for detailed studies from a group of organisms isolated based on their ability to oxidize hypophosphite (11 valence) and phosphite (13 valence) to phosphate (15 valence). The genes required for oxidation of both compounds by P. stutzeri WM88 were cloned on a single ca. 30-kbp DNA fragment by screening for expression in Escherichia coli and Pseudomonas aeruginosa” Metcalf Abstract; “The DNA sequences of the minimal regions implicated in oxidation of each compound were determined. The region required for oxidation of phosphite to phosphate putatively encodes a binding-protein-dependent phosphite transporter, an NAD1-dependent phosphite dehydrogenase, and a transcriptional activator of the lysR family.” Metcalf Abstract). 

Regarding claim 3, Motomura teaches a mutant transformant defective in genes encoding an alkaline phosphatase (pg. 28, right column, paragraph no. 4: “To exclude the possibility that Pi was due to the degradation of glycerol-3-phosphate by an elevated alkaline phosphatase activity in the phoU mutant, we constructed MT2013 (phoA, yjbB, pitA, pitB, phnC, pstSCAB-phoU”). Similar to MT2006, MT2013 and its transformant harboring pMWyjbB lost the ability to grow on Pi medium, but could grow on GP medium (Fig. 3)” YjbB increased the rate of Pi export). Motomura teaches that phoA is the gene encoding alkaline phosphatase (pg. 28, left column, paragraph no. 3), which is defective in the MT2013 mutant taught by Motomura (pg. 26, left column, paragraph no. 4, right column, paragraph no. 1).

Regarding claim 4, Motomura, Metcalf, and Sabri all teach a transformant being prokaryotic as they all teach transformation in E. coli, a known prokaryote. 

Regarding claim 6, Motomura in view of Metcalf and in further view of Sabri teach the invention of claim 1 as outlined above. Metcalf teaches testing for proliferation of transformants by culturing on media containing reduced phosphorous such as hypophosphite on pg. 5550-5551. Specifically, Metcalf teaches “organisms require P in its most-oxidized form, phosphate, for growth. Because of this it is possible to select for organisms capable of oxidizing reduced P compounds to phosphate. Thus, in media containing reduced P compounds as the sole P source, only those organisms capable of oxidizing these reduced compounds to phosphate are able to grow. To enrich for hypophosphite-oxidizing organisms, we inoculated 0.4% glucose–MOPS medium containing 0.5 mM hypophosphite as the sole P source with soil and water samples from a variety of environments. The cultures were incubated aerobically with vigorous agitation at either 30 or 37°C. In every case these enrichments yielded hypophosphite-oxidizing organisms, usually within a few days. The organisms were obtained in pure culture by repeated single-colony isolation on agar-solidified 0.4% glucose–MOPS medium containing 0.5 mM hypophosphite” on page 5550.  Thus, Metcalf teaches the method of detecting the presence of a reduced phosphorous compound in a culture medium as claimed by testing for the proliferation of transformants using media.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of culturing a transformant on reduced phosphorous media and testing for proliferation of the transformant capable of phosphite transport, as taught by Metcalf, with the teachings of Motomura for creating a transformant incapable of utilizing phosphate. One of ordinary skill in the art would have reasonable expectations of success performing the modification as each of Motomura and Metcalf demonstrated their methods in E. coli. 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Motomura (FEMS Microbiology Letters, 2011, Vol. 320, Issue 1, pg. 25-32) in view of Metcalf (Journal of Bacteriology 1998, Vol. 180, No. 21) in further view of Sabri (Microbial Cell Factories 2013, Vol. 12, No. 60) and in further view of Bisson (Nature Communications .

Regarding claim 5, Motomura, Metcalf, and Sabri teach claim 1 as outlined above. They do not teach where the transformant can be cyanobacteria as claimed. 
Bisson further teaches a recombinant phosphite transporter protein purified from a picocyanobacteria (“We over-produced and purified PBPs of three putative phosphite transporters; PtxB from the globally important marine diazotroph Trichodesmium erythraeum IMS101 (Te_PtxB)20, PhnD from the oceanic picocyanobacteria Prochlorococcus marinus MIT9301 (Pm_PhnD)35 and PtxB from the soil bacterium Pseudomonas stutzeri WM88 (Ps_PtxB)18, as well as a PBP from a putative hypophosphite transporter, HtxB, also from P. stutzeri WM88 (HtxB)18 (Supplementary Fig. 2)” Ligand specificity of recombinant binding proteins, pg. 2, right column, last paragraph). Bisson teaches a cyanobacteria having a phosphite transporter protein. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a cyanobacteria as a host for transformation, as taught by Bisson, as the transformant. One of ordinary skill in the art would have reasonable expectations of success creating a phosphite-dependent transformant using a cyanobacteria which is known to naturally have phosphite transport activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 11,130,981. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-4 and 6 are anticipated by claims 1-6 and 9-12.
Patent No. 11,130,981 claim 1 recites a transformant which is defective in functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein (lines 24-26) and into which a gene encoding a hypophosphite transporter protein is introduced (lines 26-28), the transformant being incapable of utilizing phosphate for proliferation but capable of utilizing phosphite for proliferation (lines 28-29), the hypophosphite transporter protein including a hypophosphite binding protein as a constituent element (lines 31-32), a signal peptide of the hypophosphite binding protein being substituted with a signal peptide derived from a host or a species of organism closely related to the host (lines 32-40). One of ordinary skill in the art realizes that the transporter protein will have to bind to hypophosphite in order to transport it. Therefore, patent ‘981 claim 1 is in essence a “species” of the generic invention of application claim 1. 
	Patent ‘981 claim 2 recites a gene encoding a phosphite dehydrogenase protein is further introduced (lines 62-63).  Therefore, patent ‘981 claim 2 is in essence a “species” of the generic invention of application claim 2. 
Patent ‘981 claim 3 recites a transformant defective in function of a gene encoding an alkaline phosphatase protein (lines 64-65). Therefore, patent ‘981 claim 3 is in essence a “species” of the generic invention of application claim 3. 
Patent ‘981 claim 4 recites the transformant being a transformant of a prokaryote (lines 66-67). Therefore, patent ‘981 claim 4 is in essence a “species” of the generic invention of application claim 4. 
Patent ‘981 claim 9 recites a method for detecting the presence of a reduced phosphorous compound (lines 6-7) in a culture medium which is a detection target (line 9), the method comprising the steps of: culturing a transformant recited in claim 1 (line 8), with use of the culture medium as the detection target (line 9): and detecting whether or not the transformant proliferated in the step of culturing  (lines 10-11). Therefore, patent ‘981 claim 9 is in essence a “species” of the generic invention of application claim 6. 
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1933).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-6 of U.S. Patent No. 11,130,981 in view of Bisson. 
U.S. Patent No. 11,130,981 claim 4 recites a transformant being a transformant of E. coli. Claims 4-6 of the patent do not recite the transformant being a cyanobacteria.
Bisson teaches a recombinant phosphite transporter protein purified from a picocyanobacteria (“We over-produced and purified PBPs of three putative phosphite transporters; PtxB from the globally important marine diazotroph Trichodesmium erythraeum IMS101 (Te_PtxB)20, PhnD from the oceanic picocyanobacteria Prochlorococcus marinus MIT9301 (Pm_PhnD)35 and PtxB from the soil bacterium Pseudomonas stutzeri WM88 (Ps_PtxB)18, as well as a PBP from a putative hypophosphite transporter, HtxB, also from P. stutzeri WM88 (HtxB)18 (Supplementary Fig. 2)” Ligand specificity of recombinant binding proteins). Bisson teaches a cyanobacteria having a phosphite transporter protein. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transformation host to a cyanobacteria as taught by Bisson in order to create a phosphite-dependent cyanobacterial transformant. 

Conclusion
Claims 1-6 are pending in the instant application. Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571)270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/J.P.S./Examiner, Art Unit 1657